 


114 HR 3393 IH: Mortgage Fairness Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3393 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Posey (for himself and Mr. Ross) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Truth in Lending Act to clarify that the points and fees in connection with a mortgage loan do not include certain compensation amounts already taken into account in setting the interest rate on such loan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mortgage Fairness Act of 2015.  2.Points and feesSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— 
(1)by redesignating subsection (aa) (relating to disclosure of the greater amount or percentage) as subsection (bb); (2)by redesignating subsection (bb) (relating to high cost mortgages) as subsection (aa), and moving such subsection to immediately follow subsection (z); and 
(3)in paragraph (4) of subsection (aa), as so redesignated, by amending subparagraph (B) to read as follows:  (B)all compensation from any source (other than compensation taken into account in setting the interest rate and for which there is no separate charge to the consumer) paid directly or indirectly by a consumer or creditor to— 
(i)a mortgage originator, including a mortgage originator that is also the creditor in a table-funded transaction; or (ii)an individual employed by or contracting with the originator or a mortgage originator;. 
 
